Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing                                     Jun 18 2013, 6:27 am
 the defense of res judicata, collateral
 estoppel, or the law of the case.


ATTORNEY FOR APPELLANTS:                           ATTORNEYS FOR APPELLEE:

MARIANNE WOOLBERT                                  DOROTHY FERGUSON
Anderson, Indiana                                  DCS, Madison County Office
                                                   Anderson, Indiana

                                                   ROBERT J. HENKE
                                                   DCS Central Administration
                                                   Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE                               )
INVOLUNTARY TERMINATION OF THE                     )
PARENT-CHILD RELATIONSHIP OF                       )
J.F. (Minor Child) and                             )
                                                   )
D.F. (Father) and S.K. (Mother),                   )
                                                   )
       Appellants-Respondents,                     )
                                                   )
               vs.                                 )      No. 48A02-1211-JT-905
                                                   )
INDIANA DEPARTMENT OF CHILD                        )
SERVICES,                                          )
                                                   )
       Appellee-Petitioner.                        )


                      APPEAL FROM THE MADISON CIRCUIT COURT
                          The Honorable G. George Pancol, Judge
                              Cause No. 48C02-1204-JT-23


                                          June 18, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

CRONE, Judge
                                              Case Summary

        In this case, a young child’s medical needs and her parents’ instability and mental

health issues combined to create circumstances so protracted and complex as to result in the

termination of the parent-child relationship. S.K. (“Mother”) and D.F. (“Father”) appeal the

trial court’s involuntary termination of their parental relationship with their now five-year-old

daughter, J.F., who suffers from leukemia. Because we conclude that the trial court’s

findings and the record as a whole support the trial court’s conclusion that there is a

reasonable probability that the conditions that led to J.F.’s removal would not be remedied

and that termination is in J.F.’s best interests, we affirm.

                                    Facts and Procedural History1

        On January 26, 2008, J.F. was born to Mother and Father. In December 2010, the

Madison County Department of Child Services (“DCS”) received a report concerning J.F.’s

poor physical condition, Mother’s and Father’s untreated mental health issues, and unsanitary

conditions in the home. Around that time, three-year-old J.F. was hospitalized and diagnosed

with acute lethal blastic leukemia. Her medical treatments included eighteen months of

monthly in-clinic chemotherapy treatments, daily oral chemotherapy, special dietary

restrictions, two to four blood counts per month, close monitoring for fever or other signs of



        1
           We remind Mother and Father’s counsel of the rules regarding the content of both the statement of
facts section and the argument section of an appellate brief, i.e., the statement of facts “shall be in narrative
form and shall not be a witness by witness summary of the testimony,” and the argument section must contain
each contention, “supported by cogent reasoning …. [and] citations to the authorities … and the Appendix or
parts of the Record on Appeal relied on[.]” Ind. Appellate Rule 46(A)(6)(c), -(8)(a).

                                                       2
infection due to her suppressed immune system, and follow-up appointments post-

chemotherapy.

       On January 4, 2011, J.F. was removed from the care of Mother and Father. That same

day, DCS filed a petition alleging that J.F. was a child in need of services (“CHINS”).

Mother and Father stipulated to the CHINS designation, and J.F. was made a ward of DCS.

Pursuant to a February 23, 2011 dispositional order, Mother and Father were ordered to

undergo a parenting assessment, which gave them a poor prognosis for reunification.

According to the assessment, Mother and Father both have mental health issues that require

medication, therapy, and monitoring; there is a history of domestic violence between Mother

and Father, which Mother minimizes; Father’s mental health issues pose a safety risk for J.F.

and Mother; Father displays paranoia, and both parents show signs of volatile, aggressive

behaviors that impede their ability to make judgments; and Mother and Father do not

understand the complexity of J.F.’s medical needs. Mother suffers from schizoaffective

disorder and dependence on cannabis and pain medication.                Father suffers from

schizophrenia, intermittent explosive disorder, and substance abuse and has a history of

failing to take his prescribed medications.

       In July 2011, Mother and Father appeared in court for a review hearing, and the trial

court found that they had not complied with the case plan or with DCS and had not enhanced

their ability to fulfill their parenting obligations. In May 2012, DCS filed a petition for the

involuntary termination of the parent-child relationship between Mother and Father and J.F.




                                              3
After conducting evidentiary hearings, on October 11, 2012, the trial court issued an order

terminating the parent-child relationship. The factual findings state in part,

       4.     On January 4, 2011, [three-year-old J.F.] was removed from the care of
              [Mother and Father]. DCS had received reports that [Mother and
              Father] had diagnosed mental health disorders that were affecting their
              ability to care for [J.F.]. Also reported were unsanitary conditions:
              cockroaches, gnats, and animal feces in the home. Subsequent to these
              reports, [J.F.] was diagnosed with leukemia and admitted to Peyton
              Manning Children’s Hospital. Staff reported grave concerns regarding
              [Mother’s and Father’s] abilities to feed, medicate, and care for [J.F.]
              once she was released from the hospital.

       ….

       8.     On January 15, 2011, [J.F.] was released from the hospital and placed
              with her paternal grandparents …. Later, [J.F.] lived in two separate
              foster placements, her most current being the pre-adoptive home ….

       9.     On February 2, 2011, a dispositional hearing was held, whereby the
              following orders were issued as to [Mother and Father]:

              a.     “ … that [they] participate in regular visitation with [J.F.].”

              b.     “ … that [they] participate in a parenting assessment and follow
                     any recommendations made from that assessment.”

              c.     “ … that [they] participate in home-based services and follow
                     any recommendations made from that worker.”

              d.     “ … that [they] enroll into any programs recommended by DCS
                     pertaining to adult occupational/developmental therapy or a
                     related service.”

              e.     “ … that [they] meet the medical needs of [J.F.] when [J.F.] can
                     be returned to their care.”

              f.     “ … that [they] allow announced and unannounced visits into
                     their home by DCS or other service providers.”

              g.     “ … that [they] complete a mental health evaluation.”

                                              4
10.   On February 2, 2011, a Petition for Parental Participation was entered
      by the Court and [Mother and Father] were ordered to participate in the
      services recommended by DCS.

11.   [Mother and Father] failed to successfully complete the services as
      required in the Dispositional Order.

12.   Although [Mother and Father] visited with [J.F.] initially, their visits
      were stopped due to their lack of emotional control and extreme
      disregard for the policies of the Children’s Bureau. Later, their
      supervised visits were reinitiated at DCS, but were temporarily
      suspended for a time when they faced criminal charges for stealing
      scrap metal.

13.   [Mother and Father] did initiate a parenting assessment, but the bonding
      portion was never completed because they were closed out of
      supervised visits with [J.F.] at the Children’s Bureau.

14.   While [Mother and Father] did receive home-based services through the
      Children’s Bureau, they were eventually closed out of those services
      because Respondent-Father told the home-based worker to never come
      back to his home or he would call the police. Later, home-based
      services were reinitiated, but [Mother and Father] failed to show
      adequate benefit from the services they were offered.

15.   Although [Mother and Father] enrolled in the recommended substance
      abuse programs at Aspire, they failed to successfully complete all of the
      required meetings.

16.   Of the gravest concern is [Mother and Father’s] continued failure to
      demonstrate their ability to dictate [J.F.’s] medication regimen properly.
      Both parents have received months of careful instruction—from nurses,
      doctors, psychologists, dieticians, social workers—yet neither parent is
      able to successfully navigate [J.F.’s] demanding, long-term medical
      care.

17.   [J.F.] is currently placed in a pre-adoptive home.

18.   The Family Case Manager believes it is in the child’s best interest that
      parental rights be terminated as the child requires long-term medical
      care in which the current foster placement can provide and parents
      cannot provide.

                                      5
       19.    The CASA [court-appointed special advocate] believes it is in the
              child’s best interest that parental rights be terminated.

       20.    DCS has a satisfactory permanency plan for this child, which is
              adoption.

Appellants’ App. at 22-26.

       In its conclusions thereon, the trial court specifically cited Mother’s and Father’s

“continued failure to demonstrate their ability to dictate [J.F.’s] medication regimen

properly,” despite months of in-depth instruction they received from the numerous

professionals associated with J.F.’s cancer treatment. Id. at 26. The court also specifically

noted that “[b]oth parents suffer from mental health issues in which they are not always

consistent with [their own] treatment.” Id. at 27. The court concluded that Mother and

Father had “failed to demonstrate that they are ready, willing, and able to care for their child

in that they cannot provide for her medical needs”; that there is a reasonable probability that

the conditions that led to J.F.’s removal will not be remedied; that there is a reasonable

probability that continuation of the relationship poses a threat to J.F.’s well-being; that

termination is in J.F.’s best interests; and that there is a satisfactory plan for adoption. Id.

       Mother and Father appeal the termination order. Additional facts will be provided as

necessary.

                                  Discussion and Decision

       Mother and Father challenge the sufficiency of evidence to support the trial court’s

judgment terminating their parent-child relationship with J.F. When reviewing a trial court’s

findings of fact and conclusions thereon in a case involving the termination of parental rights,


                                               6
we review for clear error, applying a two-tiered standard of review wherein we first

determine whether the evidence supports the findings and then whether the findings support

the judgment. In re M.W., 943 N.E.2d 848, 853 (Ind. Ct. App. 2011), trans. denied. Where,

as here, Mother and Father couch their arguments in general terms, challenging the

sufficiency of evidence to support the trial court’s conclusions without specifically

challenging any of the court’s findings of fact, we review only to see whether the trial court’s

unchallenged findings support the judgment. Bester v. Lake County Office of Family &

Children, 839 N.E.2d 143, 147 (Ind. 2005). We neither reweigh evidence nor judge witness

credibility. In re A.I., 825 N.E.2d 798, 805 (Ind. Ct. App. 2005), trans. denied. Rather, we

consider only the evidence and inferences most favorable to the judgment. Id.

       In Bester, our supreme court stated,

       The Fourteenth Amendment to the United States Constitution protects the
       traditional right of parents to establish a home and raise their children. A
       parent’s interest in the care, custody, and control of his or her children is
       perhaps the oldest of the fundamental liberty interests. Indeed the parent-child
       relationship is one of the most valued relationships in our culture. We
       recognize of course that parental interests are not absolute and must be
       subordinated to the child’s interests in determining the proper disposition of a
       petition to terminate parental rights. Thus, parental rights may be terminated
       when the parents are unable or unwilling to meet their parental responsibilities.

Id. (citations, quotation marks, and alteration omitted).

       To obtain a termination of the parent-child relationship between Mother and Father

and J.F., DCS was required to establish:

       (A)    that one (1) of the following is true:

              (i) The child has been removed from the parent for at least six (6)
              months under a dispositional decree.

                                               7
                 (ii) A court has entered a finding under IC 31-34-21-5.6 that reasonable
                 efforts for family preservation or reunification are not required,
                 including a description of the court’s finding, the date of the finding,
                 and the manner in which the finding was made.

                 (iii) The child has been removed from the parent and has been under the
                 supervision of a county office of family and children or probation
                 department for at least fifteen (15) months of the most recent twenty-
                 two (22) months, beginning with the date the child is removed from the
                 home as a result of the child being alleged to be a child in need of
                 services or a delinquent child;

       (B)       that one (1) of the following is true:

                 (i) There is a reasonable probability that the conditions that resulted in
                 the child’s removal or the reasons for placement outside the home of
                 the parents will not be remedied.

                 (ii) There is a reasonable probability that the continuation of the parent-
                 child relationship poses a threat to the well-being of the child.

                 (iii) The child has, on two (2) separate occasions, been adjudicated a
                 child in need of services;

       (C)       that termination is in the best interests of the child; and

       (D)       that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2). In recognition of the seriousness with which we address

parental termination cases, Indiana has adopted a clear and convincing evidence standard.

Castro v. State Office of Family & Children, 842 N.E.2d 367, 377 (Ind. Ct. App. 2006),

trans. denied.

       Mother and Father assert that the evidence is insufficient to support the trial court’s

conclusion that a reasonable probability exists that conditions that led to J.F.’s removal will




                                                  8
not be remedied.2 When assessing whether there is a reasonable probability that conditions

that led to the child’s removal will not be remedied, we must consider not only the initial

basis for the child’s removal, but also the bases for continued placement outside the home.

A.I., 825 N.E.2d at 806. Moreover, “the trial court should judge a parent’s fitness to care for

his [or her] children at the time of the termination hearing, taking into consideration evidence

of changed conditions.” In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied.

“Due to the permanent effect of termination, the trial court also must evaluate the parent’s

habitual patterns of conduct to determine the probability of future neglect or deprivation of

the child.” Id. For example, the court may properly consider evidence of a parent’s

substance abuse, criminal history, lack of employment or adequate housing, history of

neglect, and failure to provide support. McBride v. Monroe Cnty. Office of Family &

Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). In making its case, “DCS need not rule

out all possibilities of change; rather, [it] need establish only that there is a reasonable

probability that the parent’s behavior will not change.” In re Kay.L., 867 N.E.2d 236, 242

(Ind. Ct. App. 2007). “[A] trial court need not wait until a child is irreversibly influenced by

a deficient lifestyle such that his or her physical, mental, and social growth is permanently

impaired before terminating the parent-child relationship.” Castro, 842 N.E.2d at 372.




        2
           Mother and Father also challenge the trial court’s conclusion that there is a reasonable probability
that the continuation of their relationship with J.F. poses a threat to J.F.’s well-being. Indiana Code Section
31-35-2-4(b)(2)(B) requires DCS to prove only one of the three circumstances listed. Because we find no error
concerning the reasonable probability of unremedied conditions, we need not address the threat to the child’s
well-being.


                                                      9
       Here, the conditions that led to J.F.’s initial removal included her illness and special

care regimen, Mother’s and Father’s mental health issues and failure to address those issues,

and unsanitary conditions in the home. During the CHINS proceedings, Mother and Father

initiated but failed to complete the required services geared toward reunification. To the

extent that they cite DCS’s failure to provide such services during the termination

proceedings, we note that DCS is not required to provide such services during the termination

proceedings. See In re H.L., 915 N.E.2d 145, 148 n.3 (Ind. Ct. App. 2009) (failure to provide

services does not serve as basis for direct attack on termination order as contrary to law).

       We reject Mother and Father’s argument that they were “written off” by DCS due to

their mental issues and therefore were not given any opportunities to demonstrate

improvement in their parenting skills and in meeting J.F.’s medical needs. Appellants’ Br. at

20. With respect to J.F.’s medical needs, unchallenged finding No. 16 states,

       Of the gravest concern is [Mother and Father’s] continued failure to
       demonstrate their ability to dictate [J.F.’s] medication regimen properly. Both
       parents have received months of careful instruction—from nurses, doctors,
       psychologists, dieticians, social workers—yet neither parent is able to
       successfully navigate [J.F.’s] demanding, long-term medical care.

Appellants’ App. at 25 (emphasis added). To the extent that Mother and Father cite J.F.’s

recent health improvements as changed conditions, we note that J.F.’s remission is a

condition beyond Mother and Father’s control, not a condition that was dependent upon or

due to any improvement on their part. Additionally, we note that J.F.’s leukemia has left her

with impaired immunities and in a condition requiring careful monitoring for a possible

return of the full-blown disease.


                                              10
       Moreover, the unchallenged findings and the record as a whole support the trial

court’s conclusion that Mother and Father were repeatedly afforded opportunities to complete

services designed to improve their parenting skills. Even after they had threatened and

verbally abused a caseworker assigned to help them with home-based services, the Children’s

Bureau afforded them another opportunity by reinstituting previously canceled services.

Even then, they failed to benefit from the services. They claim that they are now taking their

medications and have suitable housing, but they offer no citations to any supporting

documentary evidence concerning these assertions, as required by Indiana Appellate Rule

46(A)(8)(a). They simply cannot blame the lack of remedied conditions on DCS, the

Children’s Bureau, or any of the medical professionals associated with J.F.’s case. The

findings support the trial court’s conclusion that there is a reasonable probability that the

conditions that led to J.F.’s removal will not be remedied.

       Mother and Father also challenge the trial court’s conclusion that the termination of

their parental rights is in J.F.’s best interests. Again, we recognize Mother’s and Father’s

fundamental liberty interests in parenting J.F., but we are also mindful that their parental

interests are not absolute, must be subordinated to J.F.’s interests, and may be terminated if

they are unable or unwilling to meet their parental responsibilities. In re G.Y., 904 N.E.2d

1257, 1259-60 (Ind. 2009). Although not dispositive, permanency and stability are key

considerations in determining the best interests of a child. Id. at 1265. A determination of a

child’s best interests should be based on the totality of the circumstances. In re A.P., 981

N.E.2d 75, 84 (Ind. Ct. App. 2012). With respect to J.F.’s best interests, both the family case


                                              11
manager and the CASA testified that termination was in J.F.’s best interests. Given the trial

court’s discretion to determine the credibility of evidence, we cannot say that the trial court

erred in giving credence to the family case manager’s and the CASA’s professional opinions

regarding J.F.’s best interests. Id. at 84-85; see also In re A.K., 924 N.E.2d 212, 224 (Ind. Ct.

App. 2010 (“the testimony of service providers may support a finding that termination is in

the child’s best interests.”).

        Here, the record and findings show a child with a serious illness that requires not only

constant attention to her medication administration and dosages, but also to her diet and the

cleanliness of her environment. The record and findings also show a mother with a pattern of

ingesting substances that impair her mental health and stability, and a father who needs

medication in order to maintain mental stability, yet has not consistently followed his own

medication regimen.3 Simply put, Mother and Father can scarcely care for themselves, let

alone for a young child with such complex medical needs. While we are sensitive to their

love for J.F. and their earnest desire to meet her unusual and complex needs, we nevertheless

must subordinate their interests to those of J.F. In short, the evidence and unchallenged

findings support the trial court’s conclusion that the involuntary termination of Mother and

Father’s relationship with J.F. is in J.F.’s best interests. To the extent that Mother and Father

cite their diligence in seeking the medical treatment that led to J.F.’s leukemia diagnosis in

the first place, they simply invite us to reweigh evidence, which we may not do.



        3
           At the termination hearing, Father’s father testified that Father had a twenty-year history of mental
health issues and that he would cycle on and off of his medication, i.e., he would take the medication, feel
better, think he no longer needed the medication, and then discontinue it. Tr. at 85-86.

                                                      12
Accordingly, we affirm the trial court’s judgment.

      Affirmed.

ROBB, C.J. and FRIEDLANDER, J., concur.




                                           13